En Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
El presente es un caso sobre cobro de dinero por no ha-berse, podido hacer efectivo un pagaré a la orden dado en pago del precio de la venta de cierta propiedad inmueble.
En la demanda se alegó, en resumen, que la demandada endosó a favor del demandante, por valor entendido, un pa-garé que copiado a la letra dice así:
“Por $2,451.67 U. S. Oy. Debemos y pagaremos a Doña Rosa Virella «viuda de Ruiz, o a su orden, en la oficina principal de esta compañía, el día cinco de septiembre del entrante año mil novecientos doce, la cantidad de dos mil cuatrocientos cincuenta y un dollars y sesenta y siete centavos, devengando dicho importe el interés del doce por ciento (12%) anual, pagaderos por trimestres vencidos; y nos reservamos el derecho de recoger este documento al vencimiento de seis meses contados desde su fecha. San Juan, P. R., septiembre cinco de mil novecientos once. Borinquen Sugar Company. Anto. Caubet, Vice Pres. Pagúese a Don Benito González o a su orden valor entendido. San Juan, P. R., mayo 22/912. Rosa Virella vda. de Ruiz.”
Que a su vencimiento, el demandante presentó el pagaré pqra su cobro y éste le fué rehusado, procediendo entonces *403el demandante a protestar el documento, notificando el pro-testo a la demandada; y que al endosarse el pagaré fué convenido entre ambas partes que si el deudor no lo pagare, la demandada respondería de su importe, obligación que ba dejado incumplida.
La demandada contestó la demanda aceptando el otorga-miento y endoso del pagaré en cuestión, pero negando sus otras alegaciones. Y como materia nueva constitutiva de oposición, alegó, en resumen, lo que sigue: Que la Borinquen Sugar Company otorgó a favor de la demandada el docu-mento de que se trata; que la demandada al ceder dicbo crédito al demandante no se obligó a responder de su importe; que la corporación deudora es solvente; que no se ba dictado sentencia contra dicba corporación condenándola al pago del importe del pagaré; que ni la Borinquen Sugar Company ni la demandada eran comerciantes a la fecba del otorgamiento del pagaré, y que Rosa Virella viuda de Ruiz, ni Benito González eran comerciantes en la época en que tuvo lugar el endoso de tal pagaré por la primera a favor del segundo y que este endoso se llevó a efecto para satisfacer la demam dada Sra. Virella al Sr. González el precio de venta de una casa radicada en la calle de Cerra del término municipal de San Juan, lugar de Santurce, enajenada por el demandante González a la demandada Señora Virella y de cuyo contrato fué condición que el pago se efectuaría mediante dicbo pa--garé, devolviendo el demandante a la demandada el exceso de su montante sobre la cantidad estipulada como precio de venta. ’ ’
La prueba del demandante consistió en el pagaré de refe-rencia; en el acta de protesto del mismo; en una certifi-cación creditiva de que la Borinquen Sugar Company fué puesta bajo la administración de .un síndico; en copia del poder otorgado por la demandada a favor de José Vilá que contiene facultades para comprar y vender bienes inmuebles, pagar deudas y administrar las propiedades de la deman-dada, y en las declaraciones del demandante, de Pablo San*404tana, de José Yilá y de la demandada. El demandante y el testigo Santana declararon qne cuando el pagaré fué endo-sado la demandada, por medio de su apoderado Yilá, se había obligado a satisfacer su importe caso de.no hacerlo la Borinquen Sugar Company. En igual sentido se admitió por la demandada que declararía otro testigo que faltó en com-parecer. El testigo José Yilá y la demandada negaron la existencia de tal obligación. En sus declaraciones la deman-dada y Vilá expresan que el pagaré cuyo importe se reclama fué entregado al demandante en pago del precio de una casa que la demandada compró al demandante.
Sometido de tal modo el caso definitivamente a la corte de distrito, ésta lo resolvió por sentencia de 17 de septiembre de 1915 en contra de la demandada y la demandada interpuso entonces el presente recurso de apelación.
A continuación copiamos una parte de la opinión de la corte de distrito expresiva del verdadero fundamento que tuvo para dictar su sentencia. Dice así:
“Resulta de la prueba, que el documento se entregó al deman-dante como parte del precio de una casa que éste vendió a la deman-dada. De manera que, la demandada debió pagar en moneda en curso legal en Puerto Rico la suma en que se convino la venta, y de la cual es parte la reclamada en este pleito, porque recibió su equivalente en una finca, y, por tanto, era deudora al actor de dicha cantidad.
“El artículo 1138 del Código Civil dice:
“ ‘El pago de las deudas de dinero deberá hacerse en la especie pactada, y no siendo posible entregar la especie, en la moneda legal de plata u oro que tenga curso legal en Puerto Rico.
“ ‘La entrega de pagarés a la orden, o letras de cambio u otros documentos mercantiles, sólo producirá los efectos del pago cuando hubiesen sido realizados, o cuando por culpa del acreedor se hubiesen perjudicado.
“ ‘Entre tanto la acción derivada de la obligación primitiva que-dará en suspenso.’
“Desde luego, que si, como en este caso, se recibió ún documento, y éste no fué pagado por el librador, sin haber sido perjudicado por culpa del acreedor, la endosante debe su importe ya recibido de manos del demandante. ’ ’
*405En su alegato la parte apelante señala la comisión de seis errores, a saber:
“Primero. — La corte erró al estimar que José Vila apoderado de la demandada tenía poder bastante de ésta para afianzar el pago del pagaré endosado.
“Segunda. — La corte erró al estimar que él apoderado Vilá, pres-cindiendo de la extensión de sus facultades, podía ampliar la res-ponsabilidad de su poderdante en un contrato por ella directamente celebrado, mediante un acto posterior de dicho apoderado, sin inter-vención ni conocimiento de la poderdante.
“Tercero. — La corte erró al estimar exigible un pagaré, sin previa excusión de los bienes del fiador.
“Ctiarto. — La corte erró al permitir prueba oral de que la endo-sante del pagaré se había obligado a responder del pago al endosa» tario, variando así los términos del contrato de cesión del pagaré.
“Quinto.- — La corte erró al conceptuar que se ejercitaba una acción de cumplimiento de compraventa y entrega del precio, y no meramente una acción en cobro de pagarés de índole civil, dirigiéndose la acción de cobro contra la endosante.
“Sexto. — La corte erró al condenar a la demandada al pago d'e la suma de $2,451.67, como precio aplazado de venta, siendo así que la demanda no contiene alegación ni siquiera alusión a tal contrato de compraventa.”
Consideraremos primero’los errores quinto y sexto, por-que si la corte de distrito estuvo acertada en adoptar el cri-terio que adoptó para dictar su sentencia, será innecesario examinar las otras cuestiones suscitadas por la parte apelante.
La demanda se titula “sobre cobro de dinero” y aunque en ella se transcribe el pagaré a que nos liemos venido refi-riendo, es lo cierto que no se explica el origen del mismo.. Pero lo que no hizo el demandante, lo llevó a efecto la deman-dada en la materia nueva de su contestación y quedó además perfectamente aclarado por la prueba. De suerte que cuando el caso fue finalmente sometido a la corte sentenciadora, ésta por virtud de las alegaciones y las pruebas sabía que entre demandante y demandada se había celebrado un contrato de compraventa de una casa; que como parte del precio se *406entregó un pagaré a la orden; que a la feolia de su venci-miento el pagaré fué presentado para su cobro y no lo satis-fizo el deudor y que entonces el vendedor de la casa se dirigió contra el comprador pidiéndole que le abonara en dinero el importe del pagaré.
A nuestro juicio, la corte de distrito apreció rectamente los liechos y-aplicó la verdadera ley reguladora de este caso.
La certeza del contrato de compraventa, es. un hecho indis-cutible. Que parte del precio se satisfizo en un pagaré a la orden, tampoco puede discutirse. Y que el documento no- fué pagado a su vencimiento, ni quedó perjudicado por culpa del tenedor del mismo, aparece evidente de la prueba practicada.
Pero la parte demandada y apelante sostiene que no obs-tante tratarse de un pagaré a la orden, el documento no es mercantil porque ninguno de sus otorgantes estaba dedicado al comercio, ni fué el resultado de operación mercantil alguna, y que siendo ello así, no tiene aplicación el párrafo segundo del artículo 1138 del Código Civil que se refiere sólo a docu-mentos genuinamente mercantiles. Dicha parte sostiene ade-más que el verdadero precepto aplicable es el contenido en el artículo 1432 de dicho Código Civil que dispone que “el vendedor de buena fe responderá de la existencia y legitimi-dad del crédito al tiempo de la venta, a no ser que se haya vendido como dudoso; pero no de la solvencia del deudor, a menos de haberse estipulado expresamente, o de que'la insol-vencia fuere anterior y pública.”
Sin embargo, a nuestro juicio no se trata aquí de la cesión o venta aislada de un crédito constante en un pagaré pro-cedente de una operación civil, sino del pago de parte del precio de una casa hecho por medio de un 'pagaré a la orden, caso este último al que se refiere expresamente el precepto legal aplicado por el tribunal sentenciador.
No distingue el artículo 1138 del Código Civil entre pa-garé a la orden de origen civil o mercantil, y lo único que debe demostrarse para que tenga aplicación dicho artículo, es que se trata de un verdadero pagaré a la orden, sin que *407sea necesario definir la naturaleza civil o mercantil de éste, porque sea cnal fuere, siempre se trataría de nn pagaré a la orden que dado en pago sólo produciría el efecto de liberar al deudor cuando hubiere sido realizado o cuando por culpa del acreedor se hubiere perjudicado.
Comentando Manresa el artículo 1170 del Código Civil antiguo, igual al 1138 del revisado, se expresa así:
“En cuanto a la clase de documentos a que el código se refiere, no han d'e ser necesariamente mercantiles, pudiendo ser también civiles; explicándose que bable expresamente de aquéllos, por ser forma más usual del crédito, si bien éste va teniendo cada vez más aplicaciones en el orden puramente civil. Dichos documentos podrán ser a la orden o al portador, pues la primera expresión usada por el código se contrae a los pagarés, de que habla, permitiendo luego la amplitud de concepto, y para incluir en ésta las dos formas de los documentos de crédito.” 8, Manresa, Comentarios al Código Civil, 278.
Y Seaevola dice, entre otras cosas, lo que sigue:
“Por otra parte, en el mismo artículo 1170 se dispone que la entrega de pagarés a la orden, letras de cambio u otros documentos mercantiles sólo producirá los efectos del pago cuando hubieran sido realizados o cuando por culpa del acreedor se hubieren perjudicado. Esto supone en primer lugar que el acreedor se haya conformado con, que la deuda le sea satisfecha por medio de dichos documentos, pues de otro modo no podría obligársele a recibirlos en pago de la deuda. También podría suceder que la entrega de tales pagarés, letras o efec-tos de giro hubiese sido estipulada en el contrato. De todos modos, como estos documentos no son dinero sino en cuanto se realizan, sólo hasta este punto sirven para liberar al deudor del compromiso con-traído, con la limitación,-por supuesto, del caso en que por no haberlos presentado al cobro en tiempo oportuno el acreedor, los efectos se hubieran perjudicado, perdiendo con ello su fuerza de obligar. En-tonces, como se trata de un acto dependiente de la negligencia del acreedor, se imputan al mismo las consecuencias de lo sucedido, si el crédito por tal razón no llegase a ser efectivo en todo o en parte. ’ ’
Por virtud de lo expuesto y habiendo llegado a la con-clusión de que la corte de distrito pudo aplicar y aplicó rec-tamente a este caso el tantas veces citado artículo 1138 del *408Código Civil, no es necesario examinar los otros motivos de error alegados por la parte apelante, y procede la confirma-ción de la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.